Third District Court of Appeal
                               State of Florida

                        Opinion filed November 18, 2015.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D14-1600
                         Lower Tribunal No. 10-63310
                             ________________


            The Bank of New York Mellon Trust Co., etc.,
                                    Appellant,

                                        vs.

                               Joanna Parker,
                                    Appellee.


      An Appeal from the Circuit Court for Miami-Dade County, Sarah I. Zabel,
Judge.

     Timothy D. Padgett and Preston C. Davis (Tallahassee), for appellant.

     Alan C. Gold and James I. Parado, for appellee.


Before SUAREZ, C.J., and EMAS and FERNANDEZ, JJ.

     PER CURIAM.

     Appellant Bank of New York Mellon Trust Company, N.A. appeals entry of

an Amended Final Judgment after bench trial in favor of Appellee Joanna Jayne
Parker on its claim of foreclosure of a home equity line of credit and on Appellee’s

counterclaims of slander of credit, fraud, accounting and breach of contract.

      We affirm judgment in favor of Appellee on the Complaint, but reverse the

judgment on Appellee’s Counterclaims.          Appellee presented no competent

substantial evidence in support of her Counterclaims and the ruling in her favor on

the claims was thus in error.

      Affirmed in part and reversed in part.




                                         2